
	
		II
		Calendar No. 251
		112th CONGRESS
		1st Session
		S. 1944
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Casey (for himself,
			 Mr. Reid, Mr.
			 Schumer, and Mr. Durbin)
			 introduced the following bill; which was read the first time
		
		
			December 6, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To create jobs by providing payroll tax relief for middle
		  class families and businesses, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Middle Class Tax Cut Act of
			 2011.
		2.Temporary
			 extension and expansion of employee payroll tax relief
			(a)ExtensionSection 601(c) of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (26 U.S.C.
			 1401 note) is amended by striking year 2011 and inserting
			 years 2011 and 2012.
			(b)Increased
			 relief
				(1)In
			 generalSubsection (a) of section 601 of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (26 U.S.C.
			 1401 note) is amended—
					(A)by inserting
			 (9.3 percent for calendar year 2012) after 10.40
			 percent in paragraph (1), and
					(B)in paragraph
			 (2)—
						(i)by
			 striking (including and inserting (3.1 percent in the
			 case of calendar year 2012), including after 4.2
			 percent, and
						(ii)by
			 striking Code) and inserting Code.
						(2)Coordination
			 with individual deduction for employment taxesSubparagraph (A)
			 of section 601(b)(2) of such Act is amended by inserting (66.67 percent
			 for taxable years which begin in 2012) after 59.6
			 percent.
				(c)Technical
			 amendmentsParagraph (2) of section 601(b) of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (26 U.S.C.
			 1401 note) is amended—
				(1)by inserting
			 of such Code after 164(f),
				(2)by inserting
			 of such Code after 1401(a) in subparagraph (A),
			 and
				(3)by inserting
			 of such Code after 1401(b) in subparagraph
			 (B).
				3.Surtax on
			 millionaires
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIISurtax on
				millionaires
						
							Sec. 59B. Surtax on millionaires.
						
						59B.Surtax on millionaires
							(a)General
				ruleIn the case of a taxpayer other than a corporation for any
				taxable year beginning after 2012 and before 2022, there is hereby imposed (in
				addition to any other tax imposed by this subtitle) a tax equal to 1.9 percent
				of so much of the modified adjusted gross income of the taxpayer for such
				taxable year as exceeds the threshold amount.
							(b)Threshold
				amountFor purposes of this section—
								(1)In
				generalThe threshold amount is $1,000,000.
								(2)Inflation
				adjustment
									(A)In
				generalIn the case of any taxable year beginning after 2013, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2011 for calendar year 1992 in
				subparagraph (B) thereof.
										(B)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10,000, such
				amount shall be rounded to the next highest multiple of $10,000.
									(3)Married filing
				separatelyIn the case of a married individual filing separately
				for any taxable year, the threshold amount shall be one-half of the amount
				otherwise in effect under this subsection for the taxable year.
								(c)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
							(d)Special
				rules
								(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
									(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
									(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
								(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part VIII. Surtax on
				millionaires.
					
					.
			(c)Section 15 not
			 to applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			4.Unwarranted
			 unemployment compensation
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
				
					56Unwarranted
				unemployment compensation
						
							Sec. 5895. Unwarranted
				  unemployment compensation.
						
						5895.Unwarranted
				unemployment compensation
							(a)Imposition of
				taxThere is hereby imposed on any taxpayer with adjusted gross
				income (as defined in section 62) for any taxable year of at least $1,000,000
				($500,000, in the case of a married individual filing a separate return), a tax
				equal to 50 percent (55 percent in the case of a taxable year beginning in 2011
				or 2012) of any unemployment compensation (as defined in section 85(b))
				received by such taxpayer in such taxable year.
							(b)Administrative
				provisionsFor purposes of the deficiency procedures of subtitle
				F, any tax imposed by this section shall be treated as a tax imposed by
				subtitle
				A.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Chapter 56—Unwarranted unemployment
				compensation
					
					.
			(c)Tax not
			 deductibleSection 275(a) of the Internal Revenue Code of 1986 is
			 amended by inserting after paragraph (6) the following new paragraph:
				
					(7)Tax imposed by
				section
				5895.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			5.Ending
			 supplemental nutrition assistance program benefits for millionaires
			(a)In
			 generalSection 6 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the
			 following:
				
					(r)Disqualification
				for receipt of assets of at least $1,000,000Any household in
				which a member receives income or assets with a fair market value of at least
				$1,000,000 shall, immediately on the receipt of the assets, become ineligible
				for further participation in the program until the date on which the household
				meets the income eligibility and allowable financial resources standards under
				section
				5.
					.
			(b)Conforming
			 amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(a)) is amended in the second sentence by striking sections
			 6(b), 6(d)(2), and 6(g) and inserting subsections (b), (d)(2),
			 (g), and (r) of section 6.
			6.Guarantee
			 FeesSubpart A of part 2 of
			 subtitle A of title XIII of the Housing and Community Development Act of 1992
			 is amended by adding after section 1326 (12 U.S.C. 4546) the following new
			 section:
			
				1327.Enterprise
				guarantee fees
					(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Guarantee
				feeThe term guarantee fee—
							(A)means a fee
				described in subsection (b); and
							(B)includes—
								(i)the guaranty fee
				charged by the Federal National Mortgage Association with respect to
				mortgage-backed securities; and
								(ii)the management
				and guarantee fee charged by the Federal Home Loan Mortgage Corporation with
				respect to participation certificates.
								(2)Average
				feesThe term average fees means the average
				contractual fee rate of single-family guaranty arrangements by an enterprise
				entered into during 2011, plus the recognition of any up-front cash payments
				over an estimated average life, expressed in terms of basis points. Such
				definition shall be interpreted in a manner consistent with the annual report
				on guarantee fees by the Federal Housing Finance Agency.
						(b)Increase
						(1)In
				general
							(A)Phased increase
				requiredSubject to subsection (c), the Director shall require
				each enterprise to charge a guarantee fee in connection with any guarantee of
				the timely payment of principal and interest on securities, notes, and other
				obligations based on or backed by mortgages on residential real properties
				designed principally for occupancy of from 1 to 4 families, consummated after
				the date of enactment of this section.
							(B)AmountThe
				amount of the increase required under this section shall be determined by the
				Director to appropriately reflect the risk of loss, as well the cost of capital
				allocated to similar assets held by other fully private regulated financial
				institutions, but such amount shall be not less than an average increase of
				12.5 basis points for each origination year or book year above the average fees
				imposed in 2011 for such guarantees. The Director shall prohibit an enterprise
				from offsetting the cost of the fee to mortgage originators, borrowers, and
				investors by decreasing other charges, fees, or premiums, or in any other
				manner.
							(2)Authority to
				limit offer of guaranteeThe Director shall prohibit an
				enterprise from consummating any offer for a guarantee to a lender for
				mortgage-backed securities, if—
							(A)the guarantee is
				inconsistent with the requirements of this section; or
							(B)the risk of loss
				is allowed to increase, through lowering of the underwriting standards or other
				means, for the primary purpose of meeting the requirements of this
				section.
							(3)Deposit in
				TreasuryAmounts received from fee increases imposed under this
				section shall be deposited directly into the United States Treasury, and shall
				be available only to the extent provided in subsequent appropriations Acts. The
				fees charged pursuant to this section shall not be considered a reimbursement
				to the Federal Government for the costs or subsidy provided to an
				enterprise.
						(c)Phase-in
						(1)In
				generalThe Director may provide for compliance with subsection
				(b) by allowing each enterprise to increase the guarantee fee charged by the
				enterprise gradually over the 2-year period beginning on the date of enactment
				of this section, in a manner sufficient to comply with this section. In
				determining a schedule for such increases, the Director shall—
							(A)provide for
				uniform pricing among lenders;
							(B)provide for
				adjustments in pricing based on risk levels; and
							(C)take into
				consideration conditions in financial markets.
							(2)Rule of
				constructionNothing in this subsection shall be interpreted to
				undermine the minimum increase required by subsection (b).
						(d)Information
				collection and annual analysisThe Director shall require each
				enterprise to provide to the Director, as part of its annual report submitted
				to Congress—
						(1)a description
				of—
							(A)changes made to
				up-front fees and annual fees as part of the guarantee fees negotiated with
				lenders;
							(B)changes to the
				riskiness of the new borrowers compared to previous origination years or book
				years; and
							(C)any adjustments
				required to improve for future origination years or book years, in order to be
				in complete compliance with subsection (b); and
							(2)an assessment of
				how the changes in the guarantee fees described in paragraph (1) met the
				requirements of subsection (b).
						(e)Enforcement
						(1)Required
				adjustmentsBased on the information from subsection (d) and any
				other information the Director deems necessary, the Director shall require an
				enterprise to make adjustments in its guarantee fee in order to be in
				compliance with subsection (b).
						(2)Noncompliance
				penaltyAn enterprise that has been found to be out of compliance
				with subsection (b) for any 2 consecutive years shall be precluded from
				providing any guarantee for a period, determined by rule of the Director, but
				in no case less than 1 year.
						(3)Rule of
				constructionNothing in this subsection shall be interpreted as
				preventing the Director from initiating and implementing an enforcement action
				against an enterprise, at a time the Director deems necessary, under other
				existing enforcement authority.
						(f)ExpirationThe
				provisions of this section shall expire on October 1,
				2021.
					.
		
	
		December 6, 2011
		Read the second time and placed on the
		  calendar
	
